Citation Nr: 0715479	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  05-00 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 50 percent disability rating 
for PTSD, effective July 31, 2003.  


FINDING OF FACT

Since July 31, 2003, the veteran's PTSD has been productive 
of no more than occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect, panic attacks more than once per week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The criteria for a rating higher than 50 percent for PTSD 
have not been met since July 31, 2003.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, DC 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2006).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In this case, the veteran timely appealed the rating 
initially assigned for his PTSD on the original grant of 
service connection.  The Board must therefore consider 
entitlement to "staged ratings" for different degrees of 
disability in the relevant time periods, that is, since the 
original grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

Under the relevant rating criteria, a 50 percent rating is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2006).  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Treatment records dated from July 2003 to May 2006 show that 
veteran has declined formal therapeutic treatment for PTSD.  
Treatment records nevertheless show various PTSD symptoms, 
including hypervigilance, an exaggerated startle response, 
intrusive thoughts, flashbacks, sleep disturbance, 
nightmares, irritability, anxiousness, anger, isolation from 
others, and problems with concentration.  He has denied 
experiencing auditory and visual hallucinations, and has 
denied experiencing suicidal or homicidal ideations.  

The veteran underwent VA psychiatric examinations in 
September 2003 and October 2005.  On VA examination in 
September 2003, the veteran reported experiencing difficulty 
sleeping secondary to combat-related nightmares.  He stated 
that he was easily startled and described hypervigilent 
behavior.  He reported daily intrusive memories but denied 
experiencing flashbacks.  He stated that he often felt that 
he was not well-rested, and was anxious, irritable, and 
frequently angry.  He complained of experiencing difficulty 
with short- and long-term memory.

Mental status examination revealed a nervous mood with a flat 
and restricted affect.  His speech was noted to be of normal 
tone, and was fluent and well-articulated. However, his rate 
and rhythm of speech were noted to be decreased.  His thought 
processes were noted to be goal-directed, logical, and 
coherent.  There were no signs of psychosis, hallucinations, 
or delusions.  He did not manifest paranoid ideations or 
ritualistic behavior, and denied experiencing panic attacks.  
He denied experiencing homicidal or suicidal ideations.  He 
did not describe impaired impulse control.  Insight and 
judgment were found to be intact, as were short- and long-
term memory.  

With regard to his daily activities, the veteran reported 
avoidant symptoms of not watching movies or reading books 
about Vietnam.  He stated that his PTSD symptoms were 
aggravated by watching news about the war in Iraq.  He stated 
that and that he did not like to be around crowds, and for 
this reason, avoided going out in public.  When questioned as 
to hobbies, the veteran reported that twenty years ago he had 
enjoyed hunting and fishing, but for the past twenty years he 
had had no interest in any activities.  He had not been 
hunting or fishing in 20 years.  He described his day as 
spent wandering around the house and watching a little 
television.  He stated that he did not attend church, and did 
not have any friends.

With regard to his occupational history, the veteran reported 
working for two years after his separation from service at a 
company making books, followed by working at the same job for 
32 years making car seats.  He stated that he was not 
currently working anymore because of nervousness and physical 
pain.  He reported no disciplinary actions at work.

With regard to his social history, the veteran reported that 
he had been married twice, but was currently estranged from 
his second wife, to whom he had been married for four years.  
He reported that the marriage had been strained as a result 
of his having been "hostile" to his wife.  He stated that 
he could not remember much about his first wife aside from 
the fact that she could not live with him.  They had been 
married for seven years.  He stated that he was not currently 
in a relationship.  The veteran reported that he had two 
children, one of with whom he was not close, and had not seen 
in 10 years.  He reported being close with the other child, a 
daughter who was 30.  He reported that he did not have any 
friends and did not do anything socially. 

With regard to his legal history, the veteran reported a 
history of four arrests for driving under the influence, most 
recently in July 2002.  He had been incarcerated numerous 
times in relation to these arrests.  He stated that he did 
not drive anymore, as his driver's license had been revoked.  
He also reported a history of alcohol abuse spanning a period 
of more than 30 years.  He did not, however, consider himself 
to be an alcoholic.  He denied a history of intravenous drug 
use or other illicit substances.  

The examiner determined that the most appropriate diagnoses 
for the veteran were PTSD, dysthymia, and alcohol abuse.  The 
examiner determined that the veteran's PTSD resulted in 
severe social and vocational impairment.  His prognosis was 
considered to be poor.  Based upon the above symptoms, a GAF 
score of 50 was assigned.  

On VA examination in October 2005, the veteran complained 
that his PTSD symptoms had worsened since the time of the 
last VA examination.  Specifically, he complained of 
difficulty sleeping more than a few hours at a time.  He 
described experiencing nightmares about the war on a nightly 
basis.  The frequency and severity of the nightmares had 
increased since the war in Iraq began.  He reported feeling 
"on guard," and nervous all of the time.  He additionally 
complained of decreased energy and appetite, and problems 
with concentration.  He described experiencing intrusive 
memories, but denied experiencing flashbacks.  He endorsed a 
sense of a foreshortened future.

Mental status examination revealed a mildly anxious and 
depressed mood and constricted affect.  His speech was normal 
in fluency and articulation, with a gravelly tone.  His 
thought processes were noted to be goal-directed, logical, 
and coherent.  He did not manifest paranoid ideation or 
ritualistic behavior, and did not describe panic attacks or 
impaired impulse control.  He denied experiencing suicidal or 
homicidal ideations.  There were no signs of psychosis during 
the examination, and no hallucinations, delusions, or ideas 
of reference were elicited.  His judgment and insight were 
intact.  His remote memory was intact.  However, his short-
term memory was determined to be impaired.

With regard to his daily activities, the veteran reported 
that he lived in a trailer in the woods, and generally spent 
all of his time in the woods, away from other people.  He 
stated that it made him nervous to be around people.  He 
stated that he did not like watching television, although he 
occasionally did, with the sound off.  He reported that he 
avoided watching movies about Vietnam, but did not avoid 
watching news related to the war in Iraq.  He reported no 
hobby activity or recreational events since the last VA 
examination.

With regard to social interaction, the veteran reported that 
his current relationships and family life consisted of 
speaking to his daughter, who called him approximately once 
per year.  He stated that while he did not like to be around 
other people, he had two longtime friends who checked on him 
in his trailer approximately every other day, and who had 
brought him to the VA examination.  

With regard to his occupational history, the veteran reported 
that he was no longer able to work as a result of joint pain, 
and particularly back pain.  

With regard to his legal history, the veteran reported that 
he had not been in any legal trouble since the time of the 
last VA examination in September 2003.  He denied episodes of 
violence or assault, and denied suicide attempts.

The examiner determined that the veteran's PTSD 
symptomatology resulted in avoidance and numbing behaviors 
with moderate thoughts and feelings, interests, estrangement, 
restricted affect, mild amnesia, and severe limitations in 
activities and situations.  He had moderate impairment in 
arousal symptoms and sleep, irritability and hypervigilance, 
with mild startle and concentration impairment.  His impaired 
occupational functioning was determined to be more related to 
his joint pain, as the veteran had been able to function well 
with people at work when he had been working.  Since he had 
stopped working, the veteran's tolerance for being around 
other people had decreased.

Based upon these findings, the examiner diagnosed the veteran 
with chronic PTSD with depressed mood, with a functional 
status and quality of life approximately the same as it had 
been at the time of the last VA examination in September 
2003.  His occupational impairment resulting from PTSD was 
determined to be mild, and his social impairment resulting 
from PTSD was determined to be moderate.  His back pain was 
specifically found to account for the majority of his 
occupational dysfunction.  A GAF of 55 was assigned.

The September 2003 and October 2005 VA examinations assigned 
GAF scores of 50 and 55, respectively.  Clinical records 
dated from July 2003 to May 2006 do not reflect GAF scores.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, a GAF score 55 generally reflects some moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  A score of 50 generally 
reflects serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).

While the veteran has indicated that he is frequently 
irritable, intolerant of others, and that he most often 
isolates himself, it appears that he does have a few 
significant social contacts, in the sense that he describes 
his relationship with his daughter as close, and he has two 
longtime friends who regularly check on him.  With regard to 
the veteran's occupational history, while the veteran has 
been retired for several years, and asserts that his PTSD was 
partially responsible for his decision to stop working, the 
October 2005 examiner determined, and the veteran 
acknowledged, that his primary motivation for ceasing to work 
was joint pain.  Additionally, the Board finds it significant 
that the veteran's work history was stable prior to his 
retirement.  While the veteran may experience exacerbations 
of his symptoms, his symptoms overall appear to be no more 
than moderately severe.  In any event, the emphasis in 
psychiatric ratings is not solely on social impairment, but 
rather includes an evaluation of how the mental disorder 
interferes with the ability to work.  38 C.F.R. § 4.126 
(2006).  Here, there is no indication that the veteran's 
psychiatric disability overall has interfered with his 
ability to work beyond that contemplated by the 50 percent 
rating criteria.  Indeed, the evidence weighs against such a 
finding, as the October 2005 examiner specifically found that 
the veteran's PTSD symptoms only mildly impaired his 
occupational functioning.  Additionally, there is no evidence 
of a more than mild disorder in thought process or content, 
or of psychotic symptoms.  These factors indicate that since 
July 31, 2003, the veteran has not been seriously 
occupationally and socially impaired.  PTSD of a moderately 
severe disability warrants no more than a 50 percent 
disability rating.

Thus, the Board finds that the veteran's disability warrants 
no more than a 50 percent disability rating for PTSD, since 
July 31, 2003.  In the judgment of the Board, the evidence as 
a whole demonstrates considerable industrial and social 
impairment and occupational and social impairment with 
reduced reliability and productivity due to various symptoms, 
as required for a 50 percent rating.  With respect to whether 
his disability warrants more than a 50 percent disability 
rating, however, the Board finds that the preponderance of 
the evidence is against entering such a finding.  The 
veteran's PTSD alone during this period has not been shown to 
have severely impaired his ability to obtain or retain 
employment.  Nor has the veteran been shown to have 
deficiencies in most areas, or obsessional rituals which 
interfere with routine activities, speech that is 
intermittently illogical or obscure, near continuous panic or 
depression affecting his ability to function independently, 
or neglect of personal hygiene.  As such, the Board finds 
that an evaluation in excess of 50 percent is not warranted.  
While the veteran has considerable impairment in social 
functioning, the Board finds that the overall level of 
symptomatology does not more nearly approximate the criteria 
for a 70 percent rating.  The veteran still maintains some 
effective relationships and his disability is not productive 
of deficiencies in most areas (work, family relations, 
judgment, thinking, or mood).

As the preponderance of the evidence is against the claim for 
an increased rating for the period since July 31, 2003, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

VA Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In August 2003, and several times thereafter, the RO provided 
Pelegrini-compliant notice to the veteran with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  Any defect with regard to the timing or content 
of the notice to the appellant is harmless because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with a July 2006 
re-adjudication of the claim by the RO subsequent to receipt 
of the required notice.  

The RO has also, in a March 2006 letter, provided the 
requisite notification regarding disability ratings and 
effective dates of any award.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

All relevant, identified, and available evidence has been 
obtained, and the appellant has not referred to any 
additional, unobtained, relevant, available evidence.  
Additionally, VA has provided the veteran multiple 
examinations with regard to the claim for an increased 
rating. 

VA has satisfied both the notice and duty to assist 
provisions of the law and adjudication of the appeal at this 
point will not prejudice the veteran.


ORDER

An initial rating in excess of 50 percent for PTSD is denied.





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


